HENRIOD, Justice:
Appeal from a summary judgment against plaintiff. Affirmed with costs to defendant.
Metcalf, an employee of Samons, was asked by the latter’s manager to run an errand for the store, with the understanding that Metcalf would be paid mileage for using his own car, nothing else. While on the errand, he had a collision, and now asks his employer, Samons, to pay the damage, on a principal-agent theory, —that he was in the course of doing something on behalf of his employer.
There was nothing in the master-servant agreement here calling for such an indemnity, and there is nothing to indicate that Samons in any way was negligent.
We find no authority for plaintiff’s urgence to extend the agency contract beyond its four corners, but there is authority to the contrary.1
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.

. Earll v. McCoy, 116 Cal.App.2d 44, 253 P.2d 86 (1953); Sec. 438 Restatement of Agency 2d.